Whitfield, J.,
dissenting. — The real question presented is whether an act that appears by the journals of each house to have been duly passed by the legislature and that appears by the enrolled bill to have been duly approved and signed by the Governor, is invalid because the bill that was duly passed, was enrolled, and was signed by the legislative officers and received by the Governor the day after the legislature adjourned sine die, the Governor having ten days after the adjournment within which to approve or to veto the bill. The complainant below had the burden of showing the invalidity of the Act.
If the mere failure of the legislative officers to sign a bill before final adjournment of the legislature, destroys an act that was duly passed by the legislature and duly approved by the Governor, then the powers of the legislative and executive departments of the State government may be rendered important by a mere ministerial inadvertance. Certainly the provisions of the constitution that all bills *' shall be signed by the presiding officer of the respective Houses and by the Secretary of the Senate and the Clerk of the House of Representatives,” does not contemplate such a result. It merely imposes a duty to sign all duly passed bills. By express provision of the constitution "every bill that may have passed the legislature” and that may be duly approved by the Governor, "shall be a law.” This clearly shows the required signing of bills by the legislative officers is for purposes of identification *297and authentication. State v. Glenn, 18 Nev. 34, 1 Pac. Rep. 186; Evans v. Browne, 30 Ind. 514; 95 Am. Dec. 710.
The duty of the legislative officers to sign all bills that have been duly passed by both houses of the legislature is absolute; but the constitution does not provide that the bill shall not become a law until it is so signed as in State ex rel. Attorney General v. Mead, 71 Mo. 266, and Hamlett v. McCreary, 153 Ky. 755, 156 S. W. Rep. 410; Douglas v. Bank, 1 Mo. 20, 410, and such signing is not a part of the passage of a bill, and the Governor alone is empowered to approve or disapprove such bills, therefore the required signing can be only for purposes of authentication. And since, the constitution does not require such signing to be done in open session, as in State ex rel. McClay v. Mickey, 73 Neb. 281, 102 N. W. Rep. 679, or that the signing shall be noted in the journals as in Hunt v. State, 22 Tex. App. 396, 3 S. W. Rep. 233, it may properly be done the day after the adjournment of the legislature if it were inadvertantly. omitted to be done before adjournment, no wrong doing being involved. See Houston & Texas Central R. R. Co. v. Odum, 53 Tex. 343. The authentication by signing the bill in this case satisfied the Governor who approved the bill that had “passed the legislature.” See Cottrell v. State, 9 Neb. 125, text 129, 1 N. W. Rep. 1008; State v. Glenn, supra; Lankford v. Somerset Co., 73 Md. 105, 20 Atl. Rep. 1017, 11 L. R. A. 491; Dow v. Beidelman, 40 Ark. 325, 5 S. W. Rep. 297; State ex rel. Railroad Commission v. Missouri Pac. R. Co., 100 Neb. 700, 161 N. W. Rep. 270; Taylor v. Wilson, 17 Neb. 88, 22 N. W. Rep. 119. In People v. Rose, 167 Ill. 147, the bill was enrolled and signed by the legislative officers some days after the legislature adjourned. The Constitutional provisions are similar to ours.
The legislative rules of procedure contemplate such sign*298ing before the legislative session ends, but do not forbid the signing to be done after adjournment; and such rules cannot operate to prevent the performance of duties expressly commanded by the constitution or to destroy organic functions. Simon v. State, 86 Ark. 527, 111 S. W. Rep. 991. No provision of the constitution was violated by the legislature or the Governor in enacting and approving Chapter 8411, and no authority is shown for nullifying the law.
Courts have no power to annul a law that has been duly passed by the legislature and duly sighed by the Governor when no provision of the constitution was violated in enacting the law, and its contents accord with organic law. . Detailed considerations confirm these conclusions.
Where the validity of the enactment of a statute is challenged, and the journals of the two houses affirmatively show that the bill was duly passed by the legislature, and the enrolled bill on file in the office of the Secretary of State shows that it is duly authenticated by the signatures of all the legislative officers who are by the constitution and by the legislative rules required to sign the enrolled bill and it also appears by such enrolled bill that it was approved and signed by the Governor and filed in the office of the Secretary of State within the time fixed by the constitution for executive action on such bills, if a demurrer may admit allegations that the bill was in fact enrolled, signed by the legislative officers and received by the Governor after the adjournment of the legislature for the session, the demurrer does not admit allegations that such enrollment and signing by the legislative officials and receipt of the bill by the Governor after the adjournment of the legislature, were unauthorized and render the approval of the bill by the Governor ineffectual to make it a law, since the *299stated conclusions are untenable in view of tbe provisions of the State constitution regulating the enactment and approval of statutes.
The essentials in the enactment of a law are (1) A bill containing the prescribed enacting clause and appropriate title and provisions; this is shown by the bill itself. (2) The passage of the bill by a viva voce vote of a majority of the members present in each House a majority of die members of each House being present, the yea and nay vote on final passage to be entered on the journal of each House. Bills making appropriations for claims the subject-matter of which shall not have been provided for by pre-existing laws must be passed by two-thirds of the members elected to each house of the legislature. This must appear by the journals. (3) The approval by the Governor of the bill that passed the legislature, or the failure of the Governor to act on the bill within the time prescribed by the constitution, or the passage of the bill over the Governor’s veto by a two-thirds vote of each house, the vote to be entered on the journal of each House. Approval by the Governor appears by the bill itself.
The constitution provides that every bill shall in each House be read on three several days, and be read by its title on its first reading and by its sections on its second reading unless two-thirds of the members present otherwise order, and that every bill (except a general revision of the laws), shall be read by its sections on its final passage, and that all bills that are duly passed “shall be signed by the presiding officer of the respective Houses and by the Secretary of the Senate and the Clerk of the House of Representatives,” and that before becoming a law every bill passed by the legislature shall be presented to the Governor. These proceedings are not by the constitution required to *300be noted on the journal. State ex rel. Turner v. Hooker, 36 Fla. 358, 18 South. Rep. 767; West v. State, 50 Fla. 154, 39 South. Rep. 412; Wade v. Atlantic Lumber Co., 51 Fla. 638, 41 South. Rep. 72; Rushton v. State, 58 Fla. 94, 50 South. Rep. 486.
In the absence of fraud and of controlling provisions of law, the due passage of a bill by the legislature is conclusively shown by the journals of the two houses of which the courts take judicial notice; and the signing of the bill by the legislative officers and the approval and signing of the bill by the Governor, are conclusively shown by the enrolled bills on file in the office of the Secretary of State of which journals and enrolled bill the courts take judicial notice. See State ex rel. Markens v. Brown, 20 Fla. 407; State ex rel. Attorney General v. Green, 36 Fla. 154, 18 South. Rep. 334; Amos v. Masley, 74 Fla. 555, 77 South. Rep. 619; State ex rel. Turner v. Hocker, 36 Fla. 358, 18 South Rep. 767; Stockton v. Powell, 29 Fla. 1, 10 South. Rep. 688.
It clearly appears by the legislative journals, of which the court takes judicial notice, that House Bill No. 702, published as Chapter 8411, Laws of Florida, was duly passed by the House, that the yea and nay vote on final passage was duly entered on the House Journal, that the passage of the Bill by the House was duly communicated to the Senate with a transmission of the bill, that the Senate duly passed the bill with amendments, that the yea and nay vote on final passage of the bill in the Senate was duly entered on the Journal of the Senate, that the bill with the amendments were duly transmitted to the House, that the House concurred in the Senate amendments and the Senate was notified thereof. There was no reconsideration of the vote by which House Bill No. 702 as amended was finally and duly passed by' a recorded yea and nay vote in each house. *301This establishes the due passage of the bill by both houses of the legislature, and it is not questioned by the complainant. The Governor signed the bill within the time fixed by the constitution for executive action, and it therefore became a law when signed by the Governor. Sec. 28, Art. III, Const. There is no suggestion that Chapter 8411 is not in fact the same as House Bill No. 702 as finally passed by both houses and as signed by the legislative officers, and approved and signed-by the Governor. Their identity appears to be conceded in the bill of complaint.
The enrolled bill on file in the office of the Secretary of State of which the court takes judicial notice, contains the following endorsements.
“House Bill No. 702.
Passed by the House of Representatives this 28th day of May, A. D. 1921. '
Frank E. Jennings,
Speaker of the House of Representatives.
B. A. Meginniss,
Chief Clerk of the House of Representatives.
Passed the Senate this 2nd day of June, A. D. 1921.
W. A. McWilliams,
President of the Senate.
*302C. A. Finley,
Secretary of the Senate.
Examined and found correctly enrolled.
L. C. Crofton,
Chairman of Committee on Enrolled Bills.
I certify that this Act originated in the House of Representatives.
B. A- Meginniss,
Chief Clerk of the House of Representatives.
J. B. Shuman,
Enrolling Clerk of the House of Representatives.
Approved this 10th day of June, A. D. 1921.
Cary A. Hardee,
Governor. ’ ’
The legislature adjourned sine die June 3rd, 1921. See Acts of 1921, page 462; page 2792 Senate Journal of 1921; Page 3581 Journal of the House of Representatives of 1921.
The legislative rules of procedure provide that after a bill ,-shall have passed both houses it shall be enrolled as required by the statute (Sec. 82 Rev. Gen. Stats.), and that after the enrolled bill has been examined and compared with the engrossed bill by the joint legislative committee it shall he *303signed in the respective houses by the legislative officers, designated, and then the enrolled bill shall be endorsed by the secretary or clerk certifying in which house the bill originated, and then the bill shall by the legislative committee be presented to the Governor and a report of the day of s.uch presentation entered on the journals. It is in effect argued that these rules interpret the constitutional provisions relating to the signing of bills and to the presentation of the same to the Governor, and that non-compliance with the rule renders a bill inoperative as law, even though the bill, as duly passed, was, after the adjournment of the legislature, in fact enrolled, authenticated and signed by the legislative officers who are by the constitution and by the legislative rules required to sign it, and the bill is approved and signed by the Governor and filed in'the office of the Secretary of State within the time fixed by the constitution for executive action on the bill. The provisions of the constitution do not sustain this contention.
Where an act was duly passed by the legislative departrment and duly approved by the Executive department, the mere fact that the bill as passed, was,o» the clay after the-legislature adjourned, enrolled and signed by the legislative-officers who are by the constitution and by the legislative-rules required to sign all duly passed bills, does not authorized the judicial department to nullify the Act, when the-enrolling and signing of the bill after <the adjournment of the legislature is not forbidden by any law or rule, and no misconduct is involved.
Section 6, Art. Ill of the Constitution provides that ‘ ‘ each house shall * * * determine the rules of its proceedings. ’ ’ This authorized .the adoption of rules of procedure to be observed in exercising legislative functions; but such, rules cannot avail to prevent the constitutional legislative-*304officers from performing an organic command to sign all bills that have been duly passed by both houses of the legislature the time, place and manner of such signing not being fixed by the constitution. The constitution does not require bills to be signed by the legislative officers or to be presented to the Governor during the session or that such signing and presentation shall be noted in the journals-; and the legislative rules do not expressly forbid the enrollment, authentication, signing and presentation to the Governor after adjournment of bills that were duly passed by both houses. Nor can legislative rules preclude action on duly passed bills by the Governor, however such bills may be presented to him, when the constitution does not prescribe the time, means or manner of presentation to the Governor, but does require a presentation to and action on such bills by the Governor.
The constitution provides: “The Senate shall, at the convening of each regular session thereof, chose from among its own members a permanent president of the Senate, who shall be its presiding officer. The House of Representatives shall, at the convening of each regular session thereof choose from among its own members a permanent Speaker of the House of Representatives, who shall be its presiding officeh.” Sec. 6, Art. III.. “A majority of the members present in each House shall be necessary to pass every bill or joint resolution. . All bills or joint resolutions so passed shall be signed by the presiding officer of the respective Houses and by the Secretary of the Senate and the Clerk of the House of Representatives.” Sec. 17, Art. III. These provisions clearly show that “the presiding officer of the respective Houses” who are authorized if not required to sign “all bills * * * passed” by both Houses, are the “permanent president of the Senate” and the “permanent Speaker of the House of Representatives.” Therefore *305the contention that the organic provision requiring “the presiding officer of the respective Houses” to sign all bills that are duly passed, means those who may be “the. presiding officers of the respective Houses” while the respective Houses are in session, is not tenable. The Secretary of the Senate and the Clerk of the Hou.se of Representatives are those who are chosen as such.
The bills that have been possed in both Houses are required to be signed by the stated officers of the respective Houses, not as a part of the procedure that is essential to enactment, but for purposes of verity by designated official identification and authentication. See 36 Cyc. 963; Lewis’ Sutherland’s Stat. Const. (2nd ed.) Sec. 56. See also 25 R. C. L. 884; Aikman v. Edwards, 55 Kans. 751, 42 Pac. Rep. 366, 30 L. R. A. 149; Commissioners of Leavenworth Co. v. Higginbotham, 17 Kan. 62; State v. Robertson, 41 Kan. 200, 204, 21 Pac. Rep. 382; Cottrell v. State, 9 Neb. 125, text 129, 1 N. W. Rep. 1008; Taylor v. Wilson, 17 Neb. 88, 22 N. W. Rep. 119. This being so the requisite verity may be attained by the specified signatures affixed under official responsibility after adjournment, while’ such officials are still the officers of- the respective Houses.
The organic provision is that all duly passed bills shall be signed by the presiding Officers of the respective houses, not that such bills shall be signed by the presiding officers in the respective houses. The Constitution specifically designates who is “the presiding officer” of each house, and does not require the signing of bills by such presiding officers to be done during the session of the legislature. The presiding officers remain such after adjournment.
Obviously the signing of bills by the presiding officers is required, not as a part of the passage of bills, but for the purpose of identifying and authenticating the bills that *306have been duly passed. And that may be done after adjournment without violating the constitution where by inadvertence it was not done during the session. There is no discretion to be exercised in such signing, even by the presiding officers, as in voting on the passage of bills. The presiding officers may have voted against the passage of a bill, but the organic duty to sign all duly passed bills is absolute, and the duty is of the same nature whteher it is to be performed by the presiding officers or by the Secretary of the Senate and the Clerk of the House.
Courts decline to compel the signing of legislative bills, not because such signing is a discretionary or strictly legislative function, but because justiciable rights arise after a bill has become a law and not pending the enactment of the bill into law. The remedy for a refusal of legislative officers to sign a bill that .has been passed in both houses, is legislative or political, and not inherently judicial in its nature.
• In this State the Journal entries prevail over the signed enrolled bill as to the passage of a bill. Amos v. Mosley, 74 Fla. 555, 77 South. Rep. 619. And if there is a conflict between the journal entries and the signed enrolled bill, as to the contents of the bill that was passed, the journal entries control. State ex rel. Boyd v. Deal, 24 Fla. 293, 4 South. Rep. 899; State ex rel. Attorney General v. Green, 36 Fla. 154, 18 South. Rep. 334.
Therefore the signing of the enrolled bill by the legislative officers in open session or before adjournment is not of controlling import in the enactment of a law, as it is in States where the enrolled Bill and not the journal entries control (State ex rel. George v. Swift, 10 Nev. 176), or as in States where the signing is expressly required to be in open legislative session (Hunt v. State, supra, or whore *307such signing in open session is a prerequisite to the bill becoming a law (State ex rel. Attorney General v. Mead, supra. )
The essentials to enactment of a statute in this State are the due passage of a proper bill by both houses as shown by the journals and the approval of the bill by the Governor, or his failure to duly act, or due passage of the bill by the legislature notwithstanding the Governor’s disapproval. The signing of a bill by the legislative officers is not a part of the descretionary passage and approval of the bill, and the signing is not required by the constitution to be in open session or before adjournment, or as a prepequisite to a bill becoming a law as in Hamlett v. McCreary, supra; Douglass v. Bank, 1 Mo. 20.
The constitution mandatorily requires the legislative officers to sign dll bills duly passed by both houses, but it does not require such signing to be done in open session, nor does it make such signing a prerequisite to the efficacy of a duly passed bill. Signing a bill by legislative officers may be evidence of the identity of the bill passed by the legislature but it is not a part of such passage. If a bill is signed by the legislative officers in due time for presentation of the bill to the Governor for his action thereon, the organic mandate is complied with. To make such signing of equal import to passage by the legislature would make form of authentication a governmental power co-ordinate with the law enacting functions of the legislature, which is not required by the constitution, but is contrary to the division of powers expressly made by the constitution. Under the constitution only the Governor has power to prevent a duly passed bill from becoming a law, and this must be done within organic limitations.
It is not within the power of legislative officers by de*308sign or by inadvertanee to prevent a bill from becoming a law when it is duly passed by both houses of the legislature and is duly approved by the Governor. Likewise it is not within the power of the courts to nullify a law that has been duly passed by the legislature and duly approved by the Governor unless its provisions violate organic law. ■ In this case the bill was duly passed by the legislature and it is signed by all the officers who are by the constitution and the legislative rules required to sign it, and it was duly approved and signed by the Governor.
In Texas the constitution of the State provides that “the presiding officer of each house shall, in the presence of the house over which he presides, sign all bills and joint resolutions passed by the legislature, after their titles have been publicly read before signing, and the fact of signing shall be entered on the journals.” Hunt v. State, 22 Tex. App. 396, 3 S. W. Rep. 233. Other States have similar provisions. See In re Contest Proceedings, 31 Neb. 262, 47 N. W. Rep. 923; State v. Kiesewetter, 45 Ohio St. 254, 12 N. E. Rep. 807; State ex rel. Hynds v. Cahill, 12 Wyoming, 225, 75 Pac. Rep. 433; State ex rel. McClay v. Mickey, 73 Neb. 281, 102 N. W. Rep. 679; Adams v. Clark, 36 Colo. 65, 85 Pac. Rep. 642; Cottrell v. State, supra; Home Tel. Co. v. City of Nashville, 118 Tenn. 1, 101 S. W. Rep. 770; 11 Ann. Cas, 824; In re Roberts, 5 Colo. 525.
In Missouri the Constitution provides: “No bill shall become a law until the same shall have been signed by the presiding officer of each of the two houses in open session.’’ State ex rel. Attorney General v. Mead, 71 Mo. 266, text 269. See also State v. Bank, 12 Rich. (S. C.) 609.
In State v. Kiesewetter, 45 Ohio St. 254, 12 N. E. Rep. 807, the Governor “had no part in the approval or authentication of laws.” Therefore authentication by the pre*309siding officers in the presence of the legislature was held to be essential under a constitutional provision that "the presiding officer of each house shall sign, publicly in the presence of the house over which he presides, while the same is in session and capable of transacting business, all bills and joint resolutions passed by the general assembly.”
The organic provision imposes on "the presiding officer of the respective Houses” and upon the Secretary of the Senate and the Clerk of the House of Representatives an imperative constitutional duty to sign all bills that are duly passed by both houses of the legislature. Such duty contemplates performance by signing to verify the authenticity of all the bills that have been passed; and that the signing shall be in such manner and at such time as will secure the presentation of all such bills to the Governor in dire season for his action thereon. Of course the signing of bills by the legislative officers should for safety and orderly procedure be done in open session as prescribed by the legislative rules of procedure; but if by inadvertence as in this case the duty to sign is not performed before adjournment of the legislature for the session, the constitutional duty remains; and if such signing can be done after the adjournment in time for the Governor to consider and take action on the bill's within the time allowed him by the constitution, it should be done even though the legislative rules provided for such signing by the legislative officers during a session. 36 Cyc. 959. The duly elected presiding officers of the two Houses and the Secretary of the Senate and the Clerk of the House of Representatives remain such until the expiration of their respective terms of office, or until their successors in office are chosen. Section 2, Chapter 8408 Acts of 1921, -provides for duties and for the compensation of the Secretary of the Senate and the Clerk of the House of Representatives to continue for 15 days *310after the adjournment of the legislature, which necessarily recognizes their continuance in office for that length of time at least. See also Senate Concurrent Resolutions No. 29, page 461, Acts of 1921; page 2793 Senate Journal of 1921; page 3583 Journal of the House of Representatives of 1921. The journals of the last days of the legislative session are completed, printed, verified and filed, and the records of the legislative session are completed, assembled and filed in the office of the Secretary of State by the officers of the respective houses, after the final adjournment of the legislature. Sec. 2, Chap. 8408 Acts of 1921; Sea 94 Rev. Gen. Stats. 1920.
The president of the Senate, if a hold over Senator, as he invariably is, continues after adjournment to be the “presiding officer” of the Senate until the next regular session.
The Speaker of the House of Representatives continues after adjournment to be the “presiding officer” of the House of Representatives until his term expires at the next general election.
As the bill in question was duly passed by both houses and as the yea and nay vote on final passage was entered on the journals, and as the vote on final passage was not reconsidered, it became the duty of the officers of each house to sign the bill; and in the absence of controlling provisions of law it was not illegal or improper for the bill to be enrolled and for the officers of each house to sign the bill after adjournment of the legislature, and for the bill to be received by the Governor for his action thereon under the circumstances alleged in the bill of complaint. See People v. Rose, 167 Ill 147: Dow v. Beidelman, 49 Ark. 325, 5 S. W. Rep. 297; Langford v. Somerset Co., supra; Houston & Texas Cent. R. Co. v. Odum, 53 Tex. 343. No improper conduct of anyone is even suggested.
*311If the provision “all bills so passed shall be signed by the” stated legislative officers, has reference to the document actually containing the provisions when they are being voted on, which is the engrossed bill, then the enrolled bill is not required by the constitution to be signed by the legislative officers, and it is not alleged that the legislative officers did not during the session sign the bill referred to by the constitution. The statute requires the bill that has been passed, to be enrolled before it is presented to the Govrnor, but not before it is signed by the legislative officers. The enrolled bill is a typewritten copy of the engrossed bill. Sec. 82 Rev. Gen. Stats. 1920. The endorsements on the enrolled bill as to the passage of the bill in each house, which presumably are the same as those on the engrossed bill, indicate that the endorsements on the engrossed bill used when the measure was being voted on, are that the bilí passed the House “this 28th day of May,” and that it passed the Senate “this 2nd day of June.” This explains the wording of the endorsements on the enrolled bill as to the date of the passage of the bill in each house.
Under the statute the bill should have been and apparently was “duly enrolled in black record ink, by typewriting machines on paper.” The .signing by the legislative officers impliedly certified that the enrolled bill was properly examined and compared with the engrossed bill and verified before it was authenticated by the official signatures of the legislative officers. The Chairman of the Enrolling Committee of the House where the bill originated, signed an endorsement on the enrolled bill that it har been ‘ ‘ examined and found correctly enrolled.” The bill on file appears to have been enrolled as required by the statute and to have been signed by all the legislative officers who are by the constitution and by the legislative rules required to sign it. The presentation of the bill to the Governor is not required *312by the constitution to be any particular form or means of transmission; and after the filing of the bill authenticated as stated by the signatures of the legislative officers and duly approved and signed by the Governor, in the office of the Secretary of State within the time limited by the constitution, the presentation of the signed enrolled bill to the Governor by those who signed it, or who had at least some authority or duty in the premises, must be assumed. The engrossed bill which is the original that is used on final passage in each house, having appropriate endorsements thereon, is by statute (Sec. 94. Rev. Gen. Stats. 1920), required to be also filed with the Secretary of State by the Secretary of the Senate or the Clerk of the House of Representatives as the bill originated in one or the other legislative body. This aids in sustaining the verity of the enrolled bill that is authenticated by the signatures of the legislative officers and acted on by the Governor.
In State ex rel. Scarborough v. Robinson, 81 N. C. 409, the Governor had no part in approving or authenticating acts of the legislature; and under the peculiar provisions of the constitution it was held that the signing of a bill by the presiding officers of the legislature was necessary to the completeness and efficacy of the legislative act. But see the later cases State ex rel. Cook v. Meares, 116 N. C. 582, 21 S. E. Rep. 973, and Wrought Iron Range Co. v. Carver, 118 N. C. 328, 24 S. E. Rep. 356.
In Nevada and Iowa the enrolled bill is conclusive as to the enactment of the law, therefore authentication by the presiding officer is held essential. See 151 N. W. 81; 10 N. W. 167; 26 Nev. 93. See also 141 Ind. 281, 60 L. R. A. 671.
In Lynch v. Hutchinson, 219 Ill. 193, 76 N. E. Rep. 370, it was held that an act was invalid because it was not sign*313ed by the President of the Senate. In State ex rel. Nebraska State Ry. Commission v. Missouri Pac. R. Co. 100 Neb. 700, 161 N. W. Rep. 271 the failure of the presiding officer of the Senate to sign an act did not affect its vali dity when it had been approved by the Governor. Taylor v. Wilson, 17 Neb. 88, 22 N. W. Rep. 119. In this ease the Act is signed by all the legislative officers and duly approved by the Governor. See Harwood v. Wentworth, 162 U. S. 547; Leser v. Garnett, 258 U. S. 130, 42 Sup. Ct. Rep. 217, April 1, 1922.
The organic provision that “every bill that may have passed the legislature shall, before becoming a law, be presented to the Governor,” requires only that the bill shall be presented to th Governor before becoming a law. A bill passed, as in this case, within five days before adjournment, of the legislature does not become a law until ten days after adjournment, unless it is sooner approved by the Governor. The constitution does not prescribe how or by whom a bill shall be presented to the Governor, but it contemplates that it be done in time fixed for executive consideration and action before the expiration of the time for that purpose. The constitution also contemplates that bills may be passed at any time up to the hour of final adjournment.
In this case the Governor received the bill on June 4th, the day after the adjournment of the legislature and approved it on june 10th. See Lankford v. Somerset Co., supra.
All the essentials of the due passage and approval of the bill were fully complied with, and no prerequisite to the effectiveness of the act was omitted, therefor it is a law, and the courts have no authority to invalidate it. Where the legislative and executive departments do not violate or*314ganie law in enacting statutes, the judicial department has no power in the premises.
West, J. concurs.